Citation Nr: 0709693	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to a total disability rating for compensation 
based upon individual unemployability.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.

In his application, dated in December 2003, the veteran 
claimed service connection for arthritis, which is referred 
to the RO for appropriate action.

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have been 
present during service, hypertension was not manifest to a 
compensable degree within one year of separation from 
service, and current hypertension, diagnosed after service, 
is unrelated to disease, injury, or event of service origin.

2. The veteran's only service-connected disability is 
lumbosacral strain with degenerative disc disease, which is 
rated 20 percent disabling, and the 20 percent rating does 
not meet the percentage standards for a total disability 
rating for compensation based on individual unemployability. 




CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension may not be presumed 
based on the one-year presumption for a chronic disease.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006). 

2. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2004. The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  To the extent that 
the provision for the degree of disability assignable was not 
provided, since the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to the notice required 
under Dingess at 19 Vet. App. 473. 

On the claim for a total rating, the U. S. Court of Appeals 
for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this case, the 
facts are not in dispute. Resolution of the appeal is 
dependent on interpretation of the regulation pertaining to 
the assignment of a total disability rating for compensation 
based on individual unemployability.  Because there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating the claim, any deficiency as to 
VCAA compliance is rendered moot.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
evidence of symptoms of hypertension during service or 
evidence of the requisite percentage standards for a total 
disability rating for compensation, VA medical examinations 
or VA opinions are not required.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no complaint, finding, or 
history of hypertension.  On separation examination, blood 
pressure was 110/80.  

After service, in a rating decision in July 2003, the RO 
granted service connection for residuals of a lumbosacral 
strain with degenerative disc disease and assigned a 20 
percent rating. 

In December 2003, in his application for a total disability 
rating, the veteran stated that he became too disabled to 
work as a self-employed truck driver in May 2003 because of 
back trouble, a prostate condition, peripheral neuropathy, 
and post-traumatic stress disorder. He also stated that he 
completed one year of college and that he had no other 
education or training. 

VA records show that in December 2004 the health assessments 
included hypertension. 


Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including hypertension, if hypertension is manifested to a 
compensable degree within the year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension

On the basis of the service medical records, hypertension was 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  After service, hypertension was first 
documented in 2004, 35 years after service and well beyond 
the one-year presumptive period for the manifestation of 
hypertension as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between hypertension and an established 
injury or event in service, which has not been established, 
competent medical evidence is required to substantiate the 
claim.  

On the question of medical causation, the veteran has not 
submitted any medical evidence and in the absence of evidence 
of symptoms of hypertension during service, a VA medical 
examination or VA opinion is not required under the duty to 
assist. 

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for hypertension, initially diagnosed 35 years 
after service, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Total Rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a). For a veteran who 
fails to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), a total disability rating for compensation may 
nevertheless be assigned when it is found that the service-
connected disability is sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

As stated above, service connection is in effect only for 
residuals of lumbosacral strain with degenerative disc 
disease, rated 20 percent disabling.  Thus, the veteran does 
not meet the percentage standard of one service-connected 
disability, rated at 60 percent or more under 38 C.F.R. § 
4.16(a), and there is no legal merit to the claim for a total 
disability rating based upon the schedular requirements of 
38 C.F.R. § 4.16(a).

While the Board may not assign an extra-schedular disability 
rating in the first instance, the Board may decide whether 
the claim should be referred to the designated VA official 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 3.321(b)(1), where the schedular rating is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in such an exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The record does not establish that referral for extra-
schedular consideration is in order as the case does not 
present an exceptional or unusual disability picture that 
would justify such a referral.  Although the veteran stated 
that he became too disabled to work as a self-employed truck 
driver in May 2003, only back trouble among the listed health 
problems that lead to his unemployment is a service-connected 
disability.  And the degree of impairment associated with the 
service--connected back disability does not render 
impractical the application of the regular schedular 
standards for rating the back disability.  Also there is no 
evidence of frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards for rating the back disability. 

As the record does not present an exceptional or unusual 
disability picture referral for an extra-schedular 
consideration under 38 C.F.R. § 4.16(b) is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 



ORDER

Service connection for hypertension is denied.

A total disability rating for compensation based upon 
individual unemployability is denied.

REMAND 

Service personnel records show that the veteran served in the 
Republic of Vietnam for about nine months as an infantryman 
in an infantry unit.  He stated that he engaged in combat.  

VA records disclose that in September 2003 the veteran 
presented with a history of depression without treatment 
since 1969 and he was evaluated by mental-health care 
professional.  The pertinent diagnosis was signs and symptoms 
of post-traumatic stress disorder.  In February 2004, the 
same mental-health care professional reported no change in 
the diagnosis and that the stressor for post-traumatic stress 
disorder had to be verified.

Although the veteran was asked to complete a questionnaire 
about the specific details of the combat-related incidents 
that resulted in post-traumatic stress disorder, he did not 
return the questionnaire, but he did respond by reiterating 
that he served in combat. 

Under 38 C.F.R. § 3.304(f), service connection for post- 
traumatic stress disorder requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

As the record is insufficient to determine whether the 
veteran engaged in combat and as there is specific 
information for a meaningful search of military records to 
substantiate the in-service stressor, under the duty to 
assist, the claim is remanded for the following action. 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Ask the veteran to provide any 
additional information, specifically as 
to the time and place of his combat 
action. 

3. Request the U.S. Army and Joint 
Services Record Research Center (JSRRC) 
search the unit history and lessons 
learned for evidence of combat operations 
for Company C, 2nd Battalion (Abn), 501st 
Infantry, 101st Airborne Division, from 
December 1967 to August 1968. 

4. If the JSRRC finds that the veteran's 
unit was involved in combat operations, 
then schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has post-traumatic 
stress disorder under the criteria in 
DSM-IV, based upon the verified stressor 
only.  The claims folder should be made 
available to the examiner for review. 

5. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


